DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 in view of claim 8 of US 11102340 and an Official Notice.
Regarding claim 1: Claim 11 of US 11102340 discloses most of limitations recited in claim 1 of the current application except “in response to plugging the wireless earbud into the connection hole of the mobile base station, the at least one processor is configured to execute computer program instructions stored in the at least one memory to turn off the communication between the wireless earbud and the smartphone” and the wireless communication between the earbud and the smartphone is Bluetooth. 
Claim 8 of US 11102340 provides the additional feature that “in response to plugging the wireless earbud into the connection hole of the mobile base station, the at least one processor is configured to execute computer program instructions stored in the at least one memory to turn off the communication between the wireless earbud and the smartphone”.
 In addition, it is well-known that Bluetooth devices being used commonly for short range wireless communication between a wireless earbud and a smartphone (Official Notice). 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 1 in view of claim 8 and Official Notice to include “in response to plugging the wireless earbud into the connection hole of the mobile base station, the at least one processor is configured to execute computer program instructions stored in the at least one memory to turn off the Bluetooth communication between the wireless earbud and the smartphone” which is unnecessary application (earbud during charging has a wired communication with the base station); that wasting the earbud power supply source and computing resource. The motivation is to save the earbud computing resource and to shortening the earbud battery charging time.
Regarding claims 2-14: Similar to claim 1 discussed above, claims 2-14 in view of claim 8 of US 11102340 and the Official Notice also support the claims 2-14 of the current application.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of co-pending Application No. 17/647,603 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the co-pending application has narrower scope compared to claim 1 of the current application and anticipates all claimed limitations of claim 1 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 in view of claim 14 of co-pending Application No. 17/647,603.
Regarding claims 2-3: claim 11 of the co-pending Application teaches most of recited limitations of claims 2-3 of the current application except “the wireless earbud is plugged into the connection hole of the mobile base station, the system is configured such that the smartphone wirelessly communicates with at least one of the mobile base station and the wireless earbud” and “the at least one processor is configured to determine whether the wireless earbud is plugged into the connection hole or unplugged out of the connection hole of the mobile base station”.
Claim 14 of the same co-pending application teaches “the wireless earbud is plugged into the connection hole of the mobile base station; the system is configured such that the smartphone wirelessly communicates with at least one of the mobile base station and the wireless earbud” and “the at least one processor is configured to determine whether the wireless earbud is plugged into the connection hole or unplugged out of the connection hole of the mobile base station”.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 1 in view of claim 14 to include the limitations “the wireless earbud is plugged into the connection hole of the mobile base station, the system is configured such that the smartphone wirelessly communicates with at least one of the mobile base station and the wireless earbud” and “the at least one processor is configured to determine whether the wireless earbud is plugged into the connection hole or unplugged out of the connection hole of the mobile base station” for the benefits of providing a more advanced system of a wireless earbud, a smartphone, and a charging base station that providing charging to the earbud while maintaining data communication between the wireless earbud, the smartphone, and the charging base station.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 in view of claim 5 of co-pending Application No. 17/647,603.
Regarding claim 4: claim 11 of the co-pending Application teaches most of recited limitations of claim 4 of the current application except “while the wireless earbud is plugged in the connection hole of the mobile base station, the circuitry of the mobile base station is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor, and wherein the mobile system is configured to generate sound when a mobile application installed on the smartphone is searching for the mobile system while the wireless earbud is paired with the smartphone”.
Claim 5 of the same co-pending application teaches “while the wireless earbud is plugged in the connection hole of the mobile base station, the circuitry of the mobile base station is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor, and wherein the mobile system is configured to generate sound when a mobile application installed on the smartphone is searching for the mobile system while the wireless earbud is paired with the smartphone”.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 1 in view of claim 14 to include the limitations “while the wireless earbud is plugged in the connection hole of the mobile base station, the circuitry of the mobile base station is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor, and wherein the mobile system is configured to generate sound when a mobile application installed on the smartphone is searching for the mobile system while the wireless earbud is paired with the smartphone” for the benefits of providing a more advanced system of a wireless earbud, a smartphone, and a charging base station that providing charging to the earbud while maintaining data communication between the wireless earbud, the smartphone, and the charging base station. 
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 in view of claim 5 of co-pending Application No. 17/647,603.
Regarding claim 5: claim 11 of the co-pending Application teaches most of recited limitations of claim 5 of the current application except “while the wireless earbud is plugged in the connection hole of the mobile base station, the circuitry of the mobile base station is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor, and wherein the mobile system is configured to generate sound when a mobile application installed on the smartphone is searching for the mobile system while the wireless earbud is paired with the smartphone”.
Claim 5 of the same co-pending application teaches “while the wireless earbud is plugged in the connection hole of the mobile base station, the circuitry of the mobile base station is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor, and wherein the mobile system is configured to generate sound when a mobile application installed on the smartphone is searching for the mobile system while the wireless earbud is paired with the smartphone”.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 1 in view of claim 14 to include the limitations “while the wireless earbud is plugged in the connection hole of the mobile base station, the circuitry of the mobile base station is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor, and wherein the mobile system is configured to generate sound when a mobile application installed on the smartphone is searching for the mobile system while the wireless earbud is paired with the smartphone” for the benefits of providing a more advanced system of a wireless earbud, a smartphone, and a charging base station that providing charging to the earbud while maintaining data communication between the wireless earbud, the smartphone, and the charging base station. 
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 in view of claim 14 of co-pending Application No. 17/647,603.
Regarding claim 6: claim 11 of the co-pending Application teaches most of recited limitations of claim 6 of the current application except “while the wireless earbud is plugged into the connection hole of 51the mobile base station, the system is configured such that the smartphone wirelessly communicates with at least one of the mobile base station and the wireless earbud”.
Claim 14 of the same co-pending application teaches “while the wireless earbud is plugged into the connection hole of 51the mobile base station, the system is configured such that the smartphone wirelessly communicates with at least one of the mobile base station and the wireless earbud”.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 1 in view of claim 14 to include the limitations “while the wireless earbud is plugged in the connection hole of the mobile base station, the circuitry of the mobile base station is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor, and wherein the mobile system is configured to generate sound when a mobile application installed on the smartphone is searching for the mobile system while the wireless earbud is paired with the smartphone” for the benefits of providing a more advanced system of a wireless earbud, a smartphone, and a charging base station that providing charging to the earbud while maintaining data communication between the wireless earbud, the smartphone, and the charging base station. 
	These are provisional nonstatutory double patenting rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lam (US 20140116085)
Van Engelen et al. (US 20060166715)
Anorld et al. (US 8238967)
Pedersen (US 20140295758)
Groesch (US 8213666)
Posa (US 8867748)
Shaffer (US 20150373448)
Shaffer (US 20150245126)
Selig et al. (US 20150078575)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654